DETAILED ACTION
This office action is in response to communications filed on April 6, 2020 in which claims 1-46 are considered below.

Allowable Subject Matter 

1.      	Claims 1-46 are allowable.
2.	The following is a statement of reasons for the indication of allowable subject matter: The primary reason for allowance of claims 1, 19, 24 and 42 in the instant application is because the prior arts of record fails to teach the overall combination as claimed. 
Claim 1 and 24 recites “the automated mobile robot bus has a bus interface for docking an independent automated mobile robot to the frame so that the independent automated mobile robot docked to the frame is carried by the frame with movement of the automated mobile vehicle, wherein the independent automated mobile robot has independent automated mobility so that undocked from the frame the independent automated mobile robot is free to roam independent from the automated mobile vehicle, and wherein the automated mobile robot is fungible for docking with the frame from a number of different independent automated mobile robots, each being articulated to effect, independent from the automated mobile vehicle, a predetermined material handling characteristic palletizing and/or depalletizing the pallet on the pallet bed". 
Claim 19 recites “roller configured to manage logistic execution and/or material handling tasks, and has an automated mobile vehicle module managing control and communicably coupled to the control system of each of the at least one automated mobile vehicle so as to command the at least one automated mobile vehicle to perform, at a facility location, a material handling task effecting at least one of palletizing and depalletizing of pallet cargo on the bed; wherein the facility management controller is configured to associate, based on the material handling task commanded, the automated mobile robot with the at least one automated mobile vehicle, and the control system of the at least one automated mobile vehicle is configured so that in response to the command and communication of the associated automated mobile robot, the at least one automated mobile 25Atty. Docket No. 1244P015761-US(PAR) EFS-WEB vehicle selectably docks the associated automated mobile robot to the bus interface, transports the docked automated mobile robot from a first location to the facility location, different from the first location, and undocks at the facility location the automated mobile robot from the at least one automated mobile vehicle so as to perform the commanded material handling task with the undocked automated mobile robot separated from the at least one automated mobile vehicle”.
Claim 42 recites “associating, with the facility management controller, based on the material handling task commanded, the automated mobile robot with the at least one automated mobile vehicle, and the control system of the at least one automated mobile vehicle is configured so that in response to the command and communication of the associated automated mobile robot, the at least one automated mobile vehicle selectably docks the associated automated mobile robot to the bus interface, transports the docked automated mobile robot from a first location to the facility location, different from the first location, and undocks at the facility location the automated mobile robot from the at least one automated mobile vehicle so as to perform the commanded material handling task with the undocked automated mobile robot separated from the at least one automated mobile vehicle”.
The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663